The unlawful sale of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for a period of one year. *Page 498 
Article 464, C.C.P., requires that in an indictment for the unlawful sale of intoxicating liquor the name of the purchaser shall be stated. This the indictment in the present case fails to do. The conviction cannot therefore be sustained. Alexander v. State, 29 Texas Crim. App., 496; Dixon v. State, 21 Texas Crim. App., 517; Hoover v. State, 259 S.W. Rep., 1088.
The judgment is reversed and the prosecution ordered dismissed.
Dismissed.